Exhibit 10.16
 
AMENDMENT NO. 2 TO
NON-EMPLOYEE INTERIM CHIEF FINANCIAL OFFICER
ENGAGEMENT AGREEMENT
 
This Amendment No. 2 to Non-employee Interim Chief Financial Officer Agreement
(this “Amendment No. 2”) is entered into as of the 22nd day of May, 2014 (the
“Effective Date”) by and between Guardian 8 Holdings, a Nevada corporation (the
“Company”), and Kathleen Hanrahan (“Executive”).


A.           On or about April 30, 2012, the Company and Executive entered into
a Non-employee Interim Chief Financial Officer Agreement (the “Original
Agreement”), which was to expire on April 30, 2013.


B.           On or about March 4, 2013, the Company and Executive amended the
Original Agreement through Amendment No. 1, which extending the termination date
to March 31, 2014.


C.             Executive has continued to work for the Company on a
month-to-month basis since the termination of the Original Agreement on March
31, 2014; however, Company and Executive desire to amend the Original Agreement,
as amended by Amendment No. 1, pursuant to the terms of this Amendment No. 2.


D.           Company and Executive agree Company shall retain Executive through
November 30, 2015, pending the Company recruiting and hiring a full time
replacement chief financial officer.


E.                Capitalized terms not defined in this Amendment No. 2 shall
have the same meanings as set forth in the Original Agreement and Amendment No.
1.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions contained herein, the parties hereto agree as follows:


1.  
Additional Compensation.



a.  
Common Stock. The Company shall issue Executive up to 935,000 shares of the
Company’s restricted common stock, which shall be issued as follows; (i) 200,000
shares immediately upon the execution of this Amendment No. 2, (ii) the
remaining balance in installments of 105,000 shares per quarter commencing on
June 30, 2014 and continuing throughout the term of this Agreement, or until
such time as the Company hires a full time replacement chief financial officer.
Any shares earned during a partial quarter will be pro-rated based upon 35,000
shares per month. The value of such shares shall be set at the closing price of
the Company’s common stock on the Over-the-Counter Bulletin Board or other
exchange or quotation medium on the last trading day immediately before issuance
of the shares.

 
 
1

--------------------------------------------------------------------------------

 


b.  
Cash. For services rendered from April 1, 2014 through the term of this
Amendment No. 2, Company shall pay Executive a base monthly retainer of $3,000.



2.  
Term. The term of this Amendment No. 2 shall be deemed to have commenced on
April 1, 2014 and shall continue through November 30, 2015. Notwithstanding the
foregoing, either party shall have the right to terminate this Agreement at any
time, with or without cause, effective immediately upon written notice to the
other party.



3.  
Entire Agreements. Other than as specifically provided in this Amendment No. 2,
all other provisions of the Original Agreement and Amendment No. 1 shall remain
in full force and effect, the Original Agreement as amended by Amendment No. 1
and this Amendment No. 2 constituting the sole and entire agreement between the
parties as to the matters contained herein, and superseding any and all
conversations, letters and other communications which may have been disseminated
by the parties relating to the subject matter hereof, all of which are void and
of no effect.





IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 2 as of
the day and year first above written.
 
Company:
Guardian 8 Holdings




By: /s/ C. Stephen Cochennet                             
                                   
       C. Stephen Cochennet, CEO




Executive:




/s/ Kathleen
Hanrahan                                                               
Kathleen Hanrahan


 
2

--------------------------------------------------------------------------------

 